2022 IL App (2d) 210558
                                   No. 2-21-0558
                          Opinion filed December 28, 2022
______________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                    ) Appeal from the Circuit Court
OF ILLINOIS                                ) of Winnebago County.
                                           )
        Plaintiff-Appellant,               )
                                           )
v.                                         ) No. 93-CF-1174
                                           )
PATRICK ANTHONY PURSLEY,                   )
                                           )
        Defendant-Appellee                 )
                                           )
(Sam Pobjecky, John Genens, Mark Schmidt, )
Ron Gallardo, Jeff Houde, Greg Hanson,     )
Jim Bowman, Bruce Scott, Stephen Pirages,  )
Estate of Howard Forrester, Estate of Gary ) Honorable
Reffett, and Estate of David Ekedahl,      ) Joseph G. McGraw,
Third-Party Intervenors-Appellants).       ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Jorgensen and Brennan 1 concurred in the judgment and opinion.

                                               OPINION




       1
           Justice Brennan participated in this appeal, but has since been elected to the Third District
Appellate Court. Our supreme court has held that the departure of a judge prior to the filing date
will not affect the validity of a decision so long as the remaining two judges concur. Proctor v.
Upjohn Co., 175 Ill. 2d 394, 396 (1997).
2022 IL App (2d) 210558


¶1      The State appeals the trial court’s order granting Patrick Pursley’s petition for a certificate

of innocence under section 2-702 of the Code of Civil Procedure (Code) (735 ILCS 5/2-702 (West

2018)). The State argues that Pursley did not prove his innocence by a preponderance of the

evidence. We affirm.

¶2                                       I. BACKGROUND

¶3                          A. Pursley’s Conviction and Direct Appeal

¶4      The following facts are adduced largely from this court’s opinion issued in Pursley’s direct

appeal. People v. Pursley, 284 Ill. App. 3d 597 (1996). On April 2, 1993, at about 10 p.m., Andrew

Asher and his girlfriend, Becky George, were seated in a parked car in a residential area in

Rockford. A man approached the car, pulled the driver’s door open, and pointed a gun at Asher

and George. The assailant said it was a “stick-up” and demanded money. George put her hand out

with some money she had taken out of her purse. While holding out her hand with the money and

looking down in her purse for more, she heard two popping noises. She turned to Asher and saw

that he had been shot. The assailant turned east and ran. She called the police. Asher died from his

injuries.

¶5      On June 10, 1993, based on a Crime Stoppers report, the police set up surveillance of an

apartment that Pursley shared with his girlfriend, Samantha Crabtree. In the early afternoon,

Pursley and Crabtree entered a vehicle and Crabtree started driving. While the officers were

following them, the vehicle stopped. Pursley jumped out of the car and ran to evade the police.

Crabtree voluntarily agreed to go to the police station. On the way, the police conducted a search

of Crabtree’s apartment pursuant to a search warrant. The police recovered a 9-millimeter Taurus

model gun (Taurus). The record indicates that Crabtree purchased the Taurus in February 1993.

The record also indicates that the police recovered a 9-millimeter Beretta model gun. The parties



                                                 -2-
2022 IL App (2d) 210558


stipulated at trial that during the search the police did not find any newspaper clippings about the

murder.

¶6     At the police station, Crabtree made a statement implicating Pursley in Asher’s murder.

Crabtree stated she and Pursley were driving around looking for a house to rob. Pursley was

wearing black combat boots, black jeans, a black hooded sweatshirt, and a navy-blue ski mask.

Pursley told her to pull over near some apartments and wait there with the car running. Pursley

walked toward the apartments. Two or three minutes later, she heard gunshots. One minute later,

Pursley returned to the car and he was holding the Taurus in his hand. Crabtree stated that Pursley

used the Taurus to shoot Asher. When they were back at home, Pursley took some money out of

his pocket. Later that night, they saw a news report about Asher’s death and Pursley told her not

to say anything to anyone. After being held in jail for almost two weeks on an unrelated armed

robbery, Crabtree gave testimony before a grand jury that was consistent with her written

statement.

¶7     At trial, George testified that the robber was wearing dark clothing and a blue ski mask and

that she saw black skin around the eyes. The robber never took the money she had held out with

her hand. Before Asher was shot, she heard him say “Oh Christ.” After the shooting, the robber

turned to the east and started running.

¶8     The police department found a spent bullet in the car, and the county coroner recovered a

bullet from Asher’s shoulder. The police also retrieved two spent bullet casings from the crime

scene. A forensic examination of the bullets and the casings indicated that they were fired from

the same 9-millimeter caliber weapon and most likely from an Astra, Beretta, or Taurus gun.

¶9     Daniel Gunnell, a firearm and toolmark scientist with the Illinois State Police, testified for

the State. To determine whether the Taurus was the murder weapon, he relied on microscopic



                                               -3-
2022 IL App (2d) 210558


striations on the bullets caused by lands and grooves and twists in the gun’s barrel and on the

impressions on the bullets and casings created by the gun’s firing mechanism. He fired two test

shots and compared those bullets and casings to the recovered bullets and casings. Based on his

comparisons, he testified that the bullets and casings were, to the exclusion of all other firearms,

fired from the Taurus. On cross-examination, he testified that he did not perform a firing pin

comparison test or take photographs of any of the evidence.

¶ 10   Marvin Windham acknowledged that, at the time of trial, he was 23 years old, had been

convicted of four drug crimes, and was in jail for charges involving domestic battery and disorderly

conduct. Windham testified that he visited Pursley in early April 1993. During the visit, Pursley

told him that he had robbed and killed Asher. Pursley pulled a newspaper clipping about the murder

out of a drawer. While Windham was at Pursley’s apartment, Crabtree came home with a black 9-

millimeter gun with brown handles. Windham identified the Taurus in court as resembling the gun

he saw at Pursley’s apartment. Pursley told him Crabtree took the gun to get adjusted so that the

police would not be able to tie him to Asher’s murder. Windham anonymously called Crime

Stoppers on June 8, 1993, to report Pursley’s confession. A few days later, he called Crime

Stoppers again and gave his name and stated that Pursley told him that he robbed and murdered

Asher. On cross-examination, Windham testified that he received $2650 in reward money for his

information and that he had asked the State for leniency for his wife in connection with criminal

charges she faced.

¶ 11   Crabtree’s trial testimony contradicted her June 1993 statement to the police. At trial, she

testified that her statement was coerced and that she and Pursley did not leave her apartment on

April 2, 1993. She said that, when the police were interrogating her, she was scared, upset, and

very emotional. The police told her that, if she did not cooperate, she would not see her children



                                               -4-
2022 IL App (2d) 210558


again until they were 40 years old. She testified that the police were yelling at her and she would

have said anything to make them stop yelling at her. After trial, Crabtree pleaded guilty to perjury

for testifying inconsistently at the grand jury proceedings and at Pursley’s trial.

¶ 12   Myra and Tracy Foster, the grandmother and mother, respectively, of Pursley’s nine-year-

old son, Anthony Pursley, testified that on April 2, 1993, Pursley was at his apartment in Rockford

with Anthony and Arron Davis, Myra’s seven-year-old son. However, on cross-examination, Myra

admitted that she sometimes had problems with her memory and that she was not sure Pursley

came to her house on April 2, 1993, until her friend, Penny Bunnell, reminded her that she was

there that day when Pursley came over. Tracy admitted, on cross-examination, that she initially

told investigators that she was not sure if Anthony went to Myra’s house on April 2 or 3. Bunnell

testified that, on April 2, 1993, she was visiting Myra because it was Myra’s birthday. On that day,

at about 5:30 p.m., Pursley came over and picked up Anthony and Arron.

¶ 13   Arron, eleven years old at the time of trial, and Anthony, then ten years old, testified that

Pursley took them to his apartment the night of April 2, 1993. They both testified that they and

Pursley played with Anthony’s chemistry set until 11 p.m. on that day and that Pursley never left

the apartment. Arron testified that Anthony was at his house the weekend before the murder, and

they celebrated Anthony’s birthday. Anthony received a chemistry set from Pursley. Anthony

came back the following weekend, on April 2, 1993, Myra’s birthday. Bunnell was there when

Pursley came to pick them up. Anthony testified that he received a chemistry set the weekend

before the murder, brought it back to Myra’s house the weekend of April 2, 1993, and Bunnell was

there when Pursley picked him and Arron up for the weekend. On cross-examination, while

Anthony and Arron both exhibited confusion about the exact time that Pursley picked them up on

the night of the murder, they consistently indicated that it was no later than 6 p.m.



                                                -5-
2022 IL App (2d) 210558


¶ 14   Sixteen-year-old David Bodell testified that he lived in the neighborhood where Asher was

murdered. On April 2, 1993, he heard three gunshots and a woman scream. He said that “not too

long” afterward he walked outside and saw a man crouched down in front of a dumpster. About

30 seconds later he heard police sirens and the man began running toward an open field. He said

that the man was wearing dark clothing, was about six feet, three inches, tall, and was either white

with dark skin or black. Bodell also said that the man had a mustache and that he did not see a ski

mask like George described, and he gave inconsistent accounts of his distance from the man.

¶ 15   Finally, Pursley presented his own ballistics expert, Mark Boese, who testified that he fired

test shots from the Taurus and compared them to the casings and bullets recovered from the crime

scene. Boese explained that there were three or four striations on the recovered casings that were

similar to the test casings but that their positions with respect to one another were dissimilar. He

also testified that the firing pin impressions were dissimilar. He opined that the crime scene bullets

were likely fired from a Taurus gun but not the Taurus. However, he acknowledged that he could

not conclusively exclude the Taurus.

¶ 16   Following the jury trial, Pursley was found guilty of first-degree murder and sentenced to

natural life without parole. On appeal, this court affirmed his conviction and sentence. Pursley,

284 Ill. App. 3d at 600.

¶ 17           B. Initial Postconviction Petitions and First Motion for Ballistics Testing

¶ 18   In July 1997, Pursley filed a postconviction petition under the Post-Conviction Hearing

Act (Act) (725 ILCS 5/122-1 et seq. (West 1996)), and the trial court dismissed the petition as

frivolous and without merit. We affirmed. People v. Pursley, 341 Ill. App. 3d 230, 232 (2003)

(Pursley II) (citing People v. Pursley, No. 2-97-0984 (1999) (unpublished order under Illinois

Supreme Court Rule 23)). In March 1999, Pursley filed a second postconviction petition, which



                                                -6-
2022 IL App (2d) 210558


was also dismissed, and we again affirmed. Id. (citing People v. Pursley, No. 2-00-0551 (2001)

(unpublished order under Supreme Court Rule 23)).

¶ 19   Pursley subsequently filed in the trial court a pro se motion for forensic testing pursuant to

section 116-3 of the Code of Criminal Procedure of 1963 (Criminal Code) (725 ILCS 5/116-3

(West 2000)). Pursley II, 341 Ill. App. 3d at 233. He argued that the Taurus, as well as cartridge

casings and bullets recovered from the crime scene, were subject to testing under the Integrated

Ballistics Identification System (IBIS), as authorized by section 116-3. The trial court dismissed

Pursley’s petition. On appeal, we affirmed, holding that, under the statute’s plain language, section

116-3 did not apply to IBIS testing. Id. at 235.

¶ 20                  C. Second Motion for Postconviction Ballistics Testing

¶ 21   In 2007, the Illinois legislature amended section 116-3 of the Criminal Code to specifically

include IBIS testing, and Pursley filed a new pro se motion for ballistics testing. People v. Pursley,

407 Ill. App. 3d 526, 528 (2011) (Pursley III). The trial court denied the motion in July 2009. Id.

We reversed on appeal. Id. at 539. On remand, the trial court entered an agreed order wherein the

parties agreed that an Illinois forensic laboratory would conduct IBIS testing on the recovered

bullets and casings as well as the State and defense test-fired bullets and casings. The testing would

be performed to assess whether the test-fired bullets and casings were fired from the same weapon

as the recovered bullets and casings.

¶ 22                              D. 2014 Postconviction Petition

¶ 23   On September 26, 2014, Pursley filed a successive postconviction petition on the basis of

actual innocence. In his petition, Pursley stated that he had received the Illinois forensic laboratory

report in December 2011, which included the IBIS analysis. The petition alleged that both the

recovered bullets and casings and the test-fired bullets and casings were entered into the IBIS



                                                   -7-
2022 IL App (2d) 210558


system and that it had failed to reveal a digital match between the test firings and the recovered

evidence. Further, a new forensic examination conducted by the State resulted in the examiner

reaching an “inconclusive” determination as to whether the recovered bullets were fired by the

Taurus. The State moved to dismiss the petition. The trial court denied the State’s motion and set

the petition for an evidentiary hearing.

¶ 24                            E. Third-Stage Evidentiary Hearing

¶ 25   A third-stage evidentiary hearing commenced on December 12, 2016, and took place over

three consecutive days. The trial judge presiding over the evidentiary hearing (Judge Joseph G.

McGraw) was a different trial judge than the one who had conducted Pursley’s original 1994 trial

(Judge Robert G. Coplan). The following facts are adduced largely from this court’s order

affirming the trial court’s decision to grant Pursley a new trial. People v. Pursley, 2018 IL App

(2d) 170227-U (Pursley IV). John Murdock testified for Pursley as an expert in firearm and

toolmark identification. In examining the physical evidence in the case, he used a stereo binocular

microscope for observing “all the small marks in the little nooks and crannies of cartridge cases

and fired bullets” and a firearm comparison microscope, which could take high-quality digital

images and could go up to 120 times magnification, or 120 power. He explained that comparison

microscopes from the early 1990s ranged from about 20 to 40 power and there was no digital

photography available.

¶ 26   Murdock testified that he was unable to conclude that the two bullets recovered from the

crime scene were fired from the same gun as the test-fired bullets. After a comparison, he

concluded that there was no significant agreement between them at all. As to the cartridge casings,

he concluded that the test-fired casings were fired from a different gun than the recovered casings.

He found “sufficient dissimilarities to indicate that [the cartridge casings] were not struck by the



                                               -8-
2022 IL App (2d) 210558


same breech face” or the same firing pins. The test-fired casings had coarse marks and a concentric,

circular mark in the middle of the firing pin impression, whereas the recovered casings had only

faint circular marks near the periphery of the firing pin impression.

¶ 27   Because his conclusion was the opposite of that of the State’s forensic examiners, based

on the breech face and firing pin marks, he continued to compare other marks between the test-

fired and recovered casings. He found that the test-fired and recovered casings did not have the

same firing pin aperture marks, ejector marks, extractor marks, or magazine lip marks. After

presenting his conclusions, Murdock testified that it was customary in many laboratories to go

through a verification process, where a primary examiner turns over the evidence to another

experienced examiner to see if that person agrees with the primary’s conclusions, in order to

prevent errors in reporting. His work in this case was verified by Chris Coleman.

¶ 28   Coleman, accepted as an expert in firearm identification, testified next for the defense as

follows. Coleman examined breech face marks, firing pin impressions, ejector marks, extractor

marks, aperture bulge, and magazine lip marks, and he compared those marks between the

test-fired cartridge casings and the recovered casings. He came to the same general conclusion as

Murdock—that all the test-fired casings were fired from the Taurus and the recovered casings were

not fired from the Taurus. He also found no significant agreement between the test-fired bullets

and the recovered bullets.

¶ 29   The State called three witnesses, beginning with Gunnell. Gunnell, who had testified in

Pursley’s original trial, recounted his 1993 examination and his conclusion that the recovered

bullets and casings were, to the exclusion of all other firearms, fired from the Taurus. Upon

reexamining the evidence in 2012, Gunnell reached the same conclusion as to the recovered

casings but reached an “inconclusive” determination on whether the recovered bullets were fired



                                                -9-
2022 IL App (2d) 210558


from the Taurus. He was not sure why “what [he] looked at in 1993 was different than what [he]

looked at in 2012”, but he offered that the bullets may have been altered by handling or darkened

by chemical reactions as they aged.

¶ 30   On cross-examination, Gunnell confirmed that, in 1993, he did not have the benefit of a

comparison microscope that could go up to 120 power. At the time, forensic examiners typically

used 20 power and there was no high-resolution digital photography available. Regarding his

testimony that the bullets may have been altered over time, Gunnell acknowledged that he had not

cited any scientific literature to support such alleged degradation and he did not identify any

specific place where the bullets had degraded.

¶ 31   Two other State forensic examiners provided testimony. Russell McLain testified that he

was assigned to input the evidence from Pursley’s case into the IBIS database. He performed test

fires on the Taurus in 2011 and ran the IBIS search on the test-fired bullets and casings. After

conducting his own comparison, he concluded that the two recovered casings and one of the

recovered bullets were fired from the Taurus. On cross-examination, McLain confirmed that

(1) his comparison did not constitute a thorough reexamination of the evidence, (2) the IBIS

system did not match the recovered cartridge casings and bullets to the test-fired casings and

bullets, and (3) he spent little time comparing the firing pin marks and did not compare ejector

marks, extractor marks, or magazine lip marks.

¶ 32   Beth Patty testified that she personally test-fired the Taurus in 2012. After examining the

1993, 2011, and 2012 test-fired casings and the recovered casings, she concluded that they were

all fired from the same gun. Because her opinion was based on breech face marks, she did not look

at extractor, ejector, and magazine lip marks. Those marks could have been created when the bullet

was chambered in another weapon but not fired. After examining the bullets, she could not identify



                                                 - 10 -
2022 IL App (2d) 210558


or eliminate the Taurus as having fired the recovered bullets and thus her conclusion was

“inconclusive.” Patty testified that her comparison microscope went up to 40 power, which was

sufficient to reach her conclusions.

¶ 33    On rebuttal, Murdock testified that he agreed with the general proposition that ejector,

extractor, and magazine lip marks could be created without firing a weapon, but he disagreed that

those marks lacked value in this case. He explained that the casings used in the test firings were

marked “NR” for nonreloadable and that they were actually fired from the Taurus. One of the

recovered casings had marks in similar positions and relations to the test-fired casings and was

also marked nonreloadable. He compared all the marks on that casing. He stated that any chamber

marks, marks caused by unloading an unfired cartridge, did not impact his ultimate conclusions in

this case.

¶ 34    Based on the foregoing testimony, the trial court awarded Pursley a new trial. The State

appealed, but this court affirmed the trial court’s determination. See Pursley IV, 2018 IL App (2d)

170227-U, ¶ 99.

¶ 35                                      F. New Trial

¶ 36    In 2019, the matter proceeded to a bench trial. The parties stipulated to the evidence and

the chain of custody. Mark Schmidt testified that he was the police officer who interviewed

Crabtree and took her written statement on June 10, 1993. He typed her statement and had her

initial every few sentences. Schmidt testified that Crabtree was generally calm while giving her

statement but that she would occasionally start crying. Crabtree was called to testify but she

invoked her fifth amendment right against self-incrimination (U.S. Const., amend. V) and refused

to answer any questions. The trial court denied Pursley’s motion in limine to bar Crabtree’s

original trial testimony and stated that it would be considered. The trial court denied the State’s



                                              - 11 -
2022 IL App (2d) 210558


request to submit Windham’s testimony from the original trial, because the State had not shown

that it made reasonable efforts to procure his testimony for the new trial. Pursley did not offer the

testimony of Anthony or Arron on retrial. The parties stipulated to the admission of the original

trial testimony of Bodell, Myra, Tracy, and Bunnell.

¶ 37   Gunnell presented similar testimony to that provided at the evidentiary hearing. He

originally concluded that the bullets and casings were fired from the Taurus but, after a

reexamination in 2012, determined that the evidence was inconclusive as to whether the recovered

bullets were fired from the Taurus. He acknowledged that he does not necessarily look at ejector

or extractor marks in making his comparisons. Gunnell opined that he reached a different result in

2012 possibly due to subsequent handling of the evidence. The trial court asked whether, during

Gunnell’s 2012 examination, there was any evidence of any markings that could have been caused

by mishandling the bullets as opposed to firing them through a firearm. Gunnell responded that

there were no obvious damage marks and there was nothing that would allow him to definitively

state that the character of the bullets had changed.

¶ 38   Patty’s testimony was similar to that provided at the evidentiary hearing. In addition, she

testified that, when she conducted her examination, she did not see any indication of any

degradation in the evidence. She reiterated that, when examining the cartridge cases, she looked

at firing pin impressions and breech marks but she did not compare ejector marks, extractor marks,

or magazine lip marks.

¶ 39   Murdock testified that he had been doing firearm and toolmark identification for about 52

years. When he started his examination of the recovered bullets and casings, he first made drawings

of the markings on them to help determine what had evidentiary value. Murdock explained the

various kinds of tool marks that are left on fired cartridge cases—ejector marks, firing pin aperture



                                               - 12 -
2022 IL App (2d) 210558


marks, breech face impressions, magazine marks, chamber marks, and extractor marks. Murdock

used digital photographs presented in court to explain what he looked at during his examination of

the evidence. He used a comparison microscope to examine the evidence. Murdock testified that

both recovered bullets were fired from the same weapon, because they had the same land

impressions. He also concluded, based on his examination of land impressions, that all four test-

fired bullets, the two from 1993 and the two from 2011, had been fired from the same weapon.

When he compared the recovered bullets to the test-fired bullets, he started out at low

magnification and went up to as much as 60X. He concluded that the recovered bullets did not

have any significant microscopic agreement with the test-fired bullets and that they had not been

fired through the same gun barrel as the test bullets.

¶ 40   Murdock also compared the cartridge cases. Based on his examination of the various

markings, he concluded that the recovered cartridge cases had been fired from the same gun. He

also noted that, because the recovered casings were “marked well” and those markings were in

“excellent agreement,” he could expect reproducibility, that is, to see similar markings if a bullet

was fired from the same weapon. He also compared the test-fired cartridges and concluded that

they were fired from the same weapon and that the Taurus reproduced breech face marks very

well. Murdock made casts of the test-fired cartridges from 1993 and 2011 for comparison. Casting

allowed for raising up of impressed marks and, when they are lit from the side, it was easier to

compare. When he compared the recovered cartridges to the test-fired cartridges, specifically

breech face marks, aperture marks, and firing pin impressions, he concluded that the recovered

cartridges were not fired from the Taurus.

¶ 41   Murdock testified that he also considered other markings. Because the test-fired cartridges

had very reproducible marks, he also looked at extractor and ejector marks. For example, all four



                                               - 13 -
2022 IL App (2d) 210558


test-fired cartridges had identifiable ejector marks. One of the recovered cartridge cases was the

same type of aluminum nonreloadable cartridge case as one of the test cartridges. However, the

ejector mark on the recovered cartridge case did not match the ejector marks on the test-fired

cartridges. He used the same line of reasoning for magazine lip marks and extractor marks, where

he also found no agreement between the recovered cartridges and the test-fired cartridges.

¶ 42   On cross-examination, Murdock acknowledged that his written report indicated that the

recovered bullets and cartridges could not have been fired from the Taurus “in its present

condition.” This was because an examination of the rifling at the muzzle revealed a 360-degree

presence of numerous nonmanufactured tool marks parallel to the access of the boring.

Nonmanufactured tool marks could be either deliberate or accidental due to careless use of bore

cleaning equipment. The markings in the barrel were generally parallel to the bore, which

suggested that the markings were due to careless cleaning, because deliberate alterations were

much more random. The fact that there were other nonmanufactured tool marks on the breech face

also suggested that the nonmanufactured marks were related to the careless use of cleaning

equipment. He opined that the difference in markings that led to his conclusions were not related

to the nonmanufactured tool marks, because those marks were on the outer rim of the breech face.

¶ 43   On redirect examination, Murdock opined that the reason Patty and Gunnell determined

that the recovered and test-fired cartridges were fired from the same gun was because of the way

the breech faces of Taurus guns are machined; Taurus guns are machined such that there are coarse

marks that move across in an arching fashion. If the recovered and test-fired cartridges are both

fired from Taurus guns that were manufactured at about the same time, you would see very similar

coarse arching shape breech face marks. Murdock opined that this was what caused the similarity

between the breech face marks on the recovered and test-fired cartridge cases.



                                              - 14 -
2022 IL App (2d) 210558


¶ 44   Coleman also testified at trial. His testimony was similar to the testimony he provided at

the evidentiary hearing.

¶ 45   On January 16, 2019, following the bench trial, the trial court rendered its decision. The

trial court stated that it considered all the evidence, whether in the form of live testimony, previous

transcripts, stipulations, or exhibits. The trial court noted that Pursley’s clothing seized during the

search warrant did not exactly match the clothing described by George and there was no biological

evidence found on the clothing. While Bodell indicated that he saw someone flee southeast across

a field after the murder, Crabtree’s written statement indicated that Pursley fled northeast back to

her car. The trial court stated that since Crabtree refused to answer questions, based on her fifth

amendment right, it was not able to assess her credibility. The trial court noted that her testimony

from the original trial gave Pursley an alibi for the night of the murder.

¶ 46   The trial court also commented on the firearm and tool mark evidence. The trial court stated

that all the experts were qualified, unbiased, and attempting to do their best. The trial court

acknowledged that, in Gunnell’s 1993 testimony, he concluded that the recovered bullets could

have been fired only from the Taurus. However, his conclusions were not documented—there were

no drawings, sketches, or photographs. The trial court commented that the evidence in the record

from 1993 was scant as compared to more recent standards. The trial court stated that Murdock’s

and Coleman’s qualifications were “without peer” and noted that, when Gunnell conducted his

analysis in 1993, he had worked as a firearm and toolmark examiner for only a couple of years.

The trial court observed that, after Murdock and Coleman independently reached the conclusion

that the recovered bullets and casings were not fired from the Taurus, Gunnell and Patty

reexamined the recovered bullets and could no longer conclude that they were fired from the

Taurus.



                                                - 15 -
2022 IL App (2d) 210558


¶ 47   The trial court commented on the issue of the nonmanufactured tool markings and the

theory that the Taurus was altered. The trial court noted that if the gun were altered or adulterated

in some way before Gunnell’s 1993 review, then he would not have been able to identify the

recovered bullets and cartridges as having been fired from the Taurus. If the gun were altered or

damaged after Gunnell’s examination, then Patty would not have been able to identify the cartridge

cases as coming from the Taurus in 2011. The trial court thus declined to indulge in any speculation

that the Taurus was somehow altered or damaged at some point in time.

¶ 48   The trial court noted that, taking the Taurus as it is, Murdock and Coleman could not state

that the recovered bullets were fired from the Taurus. Further, most recently, Patty and Gunnell

agreed with that conclusion. With respect to the recovered cartridge cases, the trial court stated

that Murdock and Coleman considered things that the State’s examiners did not consider, such as

ejector marks, extractor marks, and magazine lip marks. The trial court stated that Murdock and

Coleman also documented everything such that it “had the benefit of seeing high resolution digital

photographs, seeing the imagery with different lighting, from different perspectives, and at

different levels of microscopic examination, with the split images, so that the evidence cartridges

and the test-fired cartridges could be compared one to another, and so that all the test-fired

cartridges could be compared one to another.” The trial court noted that, when all the markings

were considered, Pursley’s experts “demonstrated conclusively” that the recovered cartridge cases

were not fired from the Taurus.

¶ 49   In summary, the trial court stated that it was not able to determine which version of

Crabtree’s story was credible. Further, Patty’s and Gunnell’s testimony had limitations and no one

identified the recovered bullets as coming from the Taurus. After Murdock and Coleman testified

at length about their conclusions, with the aid of illustrative digital photographs, the State did not



                                                - 16 -
2022 IL App (2d) 210558


recall Gunnell or Patty to testify in rebuttal. The trial court also stated that there was no physical

evidence linking Pursley to the crime and no eyewitness identifying him as the perpetrator and that

the ballistics evidence did not establish proof beyond a reasonable doubt. Accordingly, the trial

court found that the State did not meet its burden of proof and entered a judgment of acquittal.

¶ 50                                G. Certificate of Innocence

¶ 51   On August 15, 2019, after his acquittal, Pursley petitioned the trial court for a certificate

of innocence. Pursley incorporated by reference the evidence attached to his previous

postconviction petitions, presented at the evidentiary hearing on his successive postconviction

petition, and admitted at his 1994 and 2019 trials. Over Pursley’s objection, retired Rockford police

officers Sam Pobjecky, John Genens, Mark Schmidt, Ron Gallardo, Jeff Houde, Greg Hanson, Jim

Bowman, Bruce Scott, and Stephen Pirages were granted leave to intervene. Later, also over

Pursley’s objection, the Estate of Howard Forrester, the Estate of Gary Reffett, and the Estate of

David Ekedahl (all deceased Rockford police officers) were granted leave to intervene. The

intervenors filed a response in opposition to Pursley’s petition. The State also filed a response in

opposition.

¶ 52   In February 2021, the trial court held a nonevidentiary hearing on the petition. The

intervenors argued that a finding of not guilty was not the same thing as a finding of actual

innocence. They argued that, even though Windham did not testify at the retrial and Crabtree

asserted her fifth amendment privilege, the trial court could still consider all the evidence

developed during the history of this case. The trial court would have to find that Windham lied

repeatedly—during his anonymous tip, his second call to Crime Stoppers, his written statement,

his testimony before the grand jury, and most recently in two 2020 depositions in a related federal

civil case. The intervenors acknowledged that Crabtree had significant credibility problems but



                                                - 17 -
2022 IL App (2d) 210558


noted that her original statement and grand jury testimony were consistent with independent

statements from Windham. They argued that the ballistics evidence was a wash because, while

Pursley’s experts opined that the recovered bullets and cartridges were not fired from the Taurus,

the State’s experts still opined that the recovered cartridge cases were fired from the Taurus. The

State argued that a review of the evidence demonstrated, by a preponderance, that Pursley was

more likely than not the person who murdered Asher.

¶ 53     Pursley argued that he had nothing to do with Asher’s murder and that there was more

evidence of innocence than evidence of guilt. The Taurus was determined not to be the murder

weapon, there were no eyewitnesses, and he consistently maintained his innocence. Pursley argued

that the intervenors were relying on the same bad evidence that led to his wrongful conviction.

Pursley noted that the ballistics evidence, specifically the testimony of Murdock and Coleman,

established conclusively that the Taurus was not the murder weapon. Pursley also noted that there

was no physical evidence and he had five alibi witnesses—Crabtree, Bunnell, Myra, Anthony, and

Arron.

¶ 54     On February 26, 2021, the trial court rendered its ruling. The trial court stated that Pursley

had to establish his actual innocence by a preponderance of the evidence. The trial court noted that

it was very familiar with the evidence that had been presented in the postconviction context and in

the retrial. The trial court stated that there was no competent evidence that would cause it to reach

a conclusion other than that Pursley was actually innocent. The trial court stated that it believed

the lynchpin of Pursley’s original conviction was the firearms evidence. The trial court noted that

the original determinations made by the State’s forensic examiners, which were not thorough or

complete, were later modified or abandoned. The trial court found that Pursley’s forensic experts




                                                 - 18 -
2022 IL App (2d) 210558


were unbiased and the most qualified it had seen in its years on the bench. The trial court

concluded:

       “when I consider the competent, credible evidence presented to the Court and the context

       in which it was presented, I am convinced by a preponderance of the evidence that Mr.

       Pursley is actually innocent based on the evidence presented to the Court.”

The trial court found that Pursley had met all the requirements of the statute and granted his petition

for a certificate of innocence. On March 2, 2021, the trial court entered a written order in accord

with its verbal ruling. Following the denial of a joint motion to reconsider, the State and the

intervenors (appellants) filed a timely notice of appeal.

¶ 55                                       II. ANALYSIS

¶ 56                                   A. Standard of Review

¶ 57   On appeal, the appellants argue that the trial court erred in granting Pursley’s petition for

a certificate of innocence. The appellants first assert that we should review de novo the trial court’s

decision. The appellants acknowledge that the granting of a certificate of innocence is generally

reviewed for an abuse of discretion and that, in a more recent case, one court held that the

appropriate standard of review is the manifest weight of the evidence. See People v. McIntosh,

2021 IL App (1st) 171708, ¶ 40. The appellants argue that, because the trial court held only a

nonevidentiary hearing on Pursley’s petition, the trial court’s decision is subject to de novo review,

citing Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 154 (2007) (“Where the circuit court

does not hear testimony and bases its decision on documentary evidence, the rationale underlying

a deferential standard of review is inapplicable and review is de novo.”).

¶ 58   The appellants’ argument in favor of de novo review is unpersuasive. While the trial court

held only a nonevidentiary hearing on Pursley’s petition for a certificate of innocence, it also



                                                - 19 -
2022 IL App (2d) 210558


presided over the third-stage postconviction evidentiary hearing and Pursley’s retrial. Accordingly,

the trial court did not review only documentary evidence. The trial court considered both live and

stipulated testimony at the postconviction evidentiary hearing and on retrial. The live testimony

included numerous ballistics experts who provided detailed visual comparisons of the ballistics

evidence that supported their conclusions. The trial court clearly made credibility determinations.

In ruling on Pursley’s petition for a certificate of innocence, the trial court specifically explained,

“the advantage I think I have in this case is that I’m very familiar with the entire procedural history

of this case, post-conviction, and was the trial judge at the time of retrial.” Because the trial court

had familiarity with the case, de novo review is improper. Cf. People v. Rodriguez, 2021 IL App

(1st) 200173, ¶ 65 (Ellis, J., specially concurring) (de novo review proper when the trial court

“reviews only a documentary record, hears no new evidence, and has no particularized familiarity

with the defendant’s case”).

¶ 59   Moreover, in People v. Amor, 2020 IL App (2d) 190475, this court reviewed the denial of

a certificate of innocence for an abuse of discretion (id. ¶ 14), even though there was no evidentiary

hearing on the petition and the trial court’s determination was based only on the record (id. ¶ 12

(trial court noting that it considered the parties’ filings, the exhibits provided, and the decision at

the defendant’s retrial, which was presided over by a different trial court judge)). This court denied

the request to review the decision de novo, because the trial court’s ruling did not show that there

was any error of law such as a “legal misinterpretation or improper legal conclusion.” Id. ¶ 14; see

also Rodriguez, 2021 IL App (1st) 200173, ¶ 45 (a party in a certificate of innocence proceeding

cannot alter the standard of review on appeal by choosing to proceed through documentary

evidence). Accordingly, we hold that de novo review is not the proper standard under the

circumstances in this case.



                                                - 20 -
2022 IL App (2d) 210558


¶ 60   In determining the appropriate standard of review, we note that it is well settled that a trial

court’s determination granting or denying a petition for a certificate of innocence is generally

reviewed for an abuse of discretion. See Rodriguez, 2021 IL App (1st) 200173, ¶ 44 (collecting

cases, including People v. Dumas, 2013 IL App (2d) 120561, ¶ 17). However, more recently, in

McIntosh, the First District Appellate Court held that the appropriate standard of review in a

certificate of innocence case was the manifest weight of the evidence. McIntosh, 2021 IL App (1st)

171708, ¶ 40. In determining the appropriate standard in light of McIntosh, we note that the abuse

of discretion and the manifest weight of the evidence standards of review are both deferential.

People v. Terrell, 2022 IL App (1st) 192184, ¶ 51. “A trial court abuses its discretion only when

its ruling is arbitrary, fanciful, or unreasonable or where no reasonable person would take the view

adopted by the trial court.” Rodriguez, 2021 IL App (1st) 200173, ¶ 47. A finding is against the

manifest weight of the evidence only if the opposite conclusion is clearly evident or if the finding

is unreasonable, arbitrary, or not based on the evidence. People v. Banks, 2020 IL App (2d)

180509, ¶ 25. In the present case, because we would reach the same result under either the abuse

of discretion or the manifest weight of the evidence standard, we need not address the propriety of

the standard applied in McIntosh. Rather, under either deferential standard, we hold that the trial

court did not err in granting Pursley’s petition.

¶ 61                                 B. Certificate of Innocence

¶ 62   To obtain a certificate of innocence under section 2-702, a defendant must prove by a

preponderance of the evidence that

               “(1) [he or she] was convicted of one or more felonies by the State of Illinois and

       subsequently sentenced to a term of imprisonment, and has served all or any part of the

       sentence;



                                                - 21 -
2022 IL App (2d) 210558


               (2)(A) the judgment of conviction was reversed or vacated, and the indictment or

       information dismissed or, if a new trial was ordered, either [he] was found not guilty at the

       new trial or [he or she] was not retried and the indictment or information dismissed; ***

               (3) [he or she] is innocent of the offenses charged in the indictment or information

       ***; and

               (4) [he or she] did not by his [or her] *** own conduct voluntarily cause or bring

       about his [or her] *** conviction.” 735 ILCS 5/2-702(g) (West 2018).

Here, the parties agree that Pursley has met three of the four elements required to obtain a

certificate of innocence under section 2-702(g). The only point of disagreement involves

subsection (g)(3)—whether Pursley has proved by a preponderance of the evidence that he is

“innocent of the offenses charged in the indictment or information.” Id. § 2-702(g)(3).

¶ 63   Section 2-702 provides a means to obtain a finding of innocence so that the defendant may

obtain relief against the State for wrongful incarceration through the court of. See id. § 2-702(a);

see also Betts v. United States, 10 F.3d 1278, 1283 (7th Cir. 1993) (noting that, under a similar

federal statute, “[a] certificate of innocence serves no purpose other than to permit its bearer to sue

the government for damages”). Where a petitioner obtains a certificate of innocence, it is “all but

certain that the petitioner can obtain a money judgment against the State for wrongful

incarceration.” People v. Moore, 2020 IL App (1st) 190435, ¶ 37. In any hearing on the petition,

the trial court is allowed to take judicial notice of prior sworn testimony or evidence admitted in

the criminal proceedings that resulted in the alleged wrongful conviction. 735 ILCS 5/2-702(f)

(West 2018). The proceedings are civil in nature, and the burden is on the petitioner to prove the

requirements to entitle him or her to such relief by a preponderance of the evidence. Rodriguez,

2021 IL App (1st) 200173, ¶ 44.



                                                - 22 -
2022 IL App (2d) 210558


¶ 64    At the outset, the appellants argue that the trial court improperly shifted the burden of proof,

requiring them to overcome the not guilty finding made on retrial, rather than requiring Pursley to

prove his innocence by a preponderance of the evidence. The record rebuts this conclusion. When

it rendered its oral ruling, the trial court first stated:

        “It’s important to begin by focusing on what is the standard [of] proof, what’s the burden

        that the petitioner bares [sic] in establishing *** his actual innocence and that is a

        preponderance of the evidence. And that is something that I’m going to keep in the

        forefront of my mind.”

Later, the trial court reiterated that the decision it had to make was different from the decision at

the evidentiary hearing or the retrial, because “the question this time is, is Mr. Pursley actually

innocent.” The appellants’ assertion that the trial court improperly shifted the burden of proof is

without merit. The trial court clearly stated that it was Pursley’s burden to prove his innocence by

a preponderance of the evidence.

¶ 65    Finally, the appellants argue that Pursley did not satisfy his burden of proving his actual

innocence by a preponderance of the evidence. “A proposition is proved by a preponderance of

the evidence when the proposition is more probably true than not true.” People v. Love, 404 Ill.

App. 3d 784, 787 (2010). “Inherent in [certificate of innocence] proceedings, a trial judge must

consider and weigh the evidence presented, including admissibility and any credibility issues, to

determine if the petitioner has met [his or her burden of proof].” Rodriguez, 2021 IL App (1st)

200173, ¶ 44.

¶ 66    In the present case, we cannot say that the trial court’s decision, granting Pursley’s petition

for a certificate of innocence, was arbitrary, fanciful, unreasonable, or not based on the evidence

or that the opposite conclusion is clearly apparent. At Pursley’s retrial, the State’s experts



                                                   - 23 -
2022 IL App (2d) 210558


acknowledged that they could no longer conclude that the recovered bullets were fired from the

Taurus. While Patty opined that the cartridge cases were fired from the Taurus, she conceded that

she did not analyze ejector, extractor, or magazine lip marks. Murdock and Coleman both opined

that the Taurus could not have fired the recovered bullets and cartridge cases. Their conclusions

as to the cartridge cases were based, in part, on ejector, extractor, and magazine lip marks that the

State’s experts did not analyze. The trial court found their testimony thorough, credible, and

“without peer,” while noting that the testimony of the State’s experts “had limitations.” The trial

court found that Pursley’s experts “demonstrated conclusively” that the recovered cartridge cases

were not fired from the Taurus. This determination was also supported by the fact that the IBIS

system did not match the recovered cartridge casings and bullets to the test-fired casings and

bullets.

¶ 67       We acknowledge that the State did not rely solely on ballistics evidence at Pursley’s

original trial. However, Gunnell’s conclusion at that trial, that the recovered cartridge cases and

bullets were fired from the Taurus, made the remaining circumstantial evidence weigh in favor of

a guilty finding. Specifically, Gunnell’s original trial testimony, that the Taurus was

“conclusively” the murder weapon, and Boese’s original trial testimony, that he could not exclude

the Taurus, made it more believable that Crabtree’s written statement was true and her recantation

less credible, that Windham was telling the truth, and that the alibi testimony was not credible.

However, both Crabtree’s written statement and Windham’s testimony indicated that the murder

was committed with the Taurus. In light of the new ballistics evidence that the Taurus was

conclusively not the murder weapon, we cannot say that it was unreasonable for the trial court to

conclude, by a preponderance of the evidence, that Crabtree’s written statement and Windham’s




                                               - 24 -
2022 IL App (2d) 210558


original trial testimony were not credible and that Pursley proved his innocence by a

preponderance of the evidence.

¶ 68   The appellants argue that the new ballistics evidence does not provide affirmative evidence

of Pursley’s innocence. Even though Pursley’s ballistics experts concluded that the Taurus was

not the murder weapon, the appellants assert that Pursley could have committed the murder using

the Beretta that was also found in Crabtree’s apartment during the search. This argument is without

merit. The assertion that the Beretta was the murder weapon was never raised in any previous trial

or postconviction proceedings or in the proceedings on the petition for a certificate of innocence.

Arguments not raised before the trial court are generally forfeited on appeal. See, e.g., Ill. S. Ct.

R. 615 (eff. Jan. 1, 1967); People v. Enoch, 122 Ill. 2d 176, 186 (1988). Moreover, Pursley cannot

be expected to prove his innocence of a charge based on a theory that was never presented to the

trier of fact. See People v. Palmer, 2021 IL 125621, ¶ 68 (“it is unreasonable to conclude that the

legislature intended subsection (g)(3) to require a petitioner to prove his innocence of a novel

theory of guilt that was never charged or presented to the trier of fact). We acknowledge that the

original offense as charged in the indictment did not specify the exact gun used in the murder.

However, the State argued at Pursley’s original trial that the Taurus was conclusively the murder

weapon. Crabtree’s written statement and Windham’s testimony both specifically indicated that

the Taurus was the murder weapon. It would be unreasonable for Pursley to be required to prove

at this point that the Beretta was not the murder weapon.

¶ 69   In further trying to undercut the impact of Pursley’s ballistics evidence, the appellants note

that Pursley’s experts concluded that the bullets and the casings were not fired from the Taurus “in

its present condition.” The appellants assert that this does not rule out the possibility that Pursley

had the Taurus altered after the murder so that it could not be tied to the crime, as testified to by



                                                - 25 -
2022 IL App (2d) 210558


Windham at the original trial. We acknowledge that Murdock confirmed that the Taurus had

nonmanufactured toolmarks in the barrel and the breech face and that the marks in the barrel could

result in microscopic markings on a bullet when it is fired through the gun barrel. However, he

also testified, as relevant to the casings, that the nonmanufactured tool marks were in the outer

portion of the breech face, not in the central portion which would have come into contact with the

primer of the fired cartridge case. Murdock testified that these tool marks thus did not have any

effect on the conclusion that the recovered cartridge cases did not match the test-fired cartridge

cases. This conclusion alone excluded the Taurus as the murder weapon, regardless of when the

nonmanufactured tool marks first came into existence. Further, Murdock opined that the

nonmanufactured toolmarks appeared to be the result of careless cleaning, because deliberate

alterations were much more random. It was not unreasonable for the trial court to credit this

testimony. Moreover, if the nonmanufactured tool marks in the barrel were made after the murder

but before the Taurus was confiscated and tested, this would simply cast further doubt on the

credibility of Gunnell, who concluded, in 1993, that the recovered bullets were conclusively fired

from the Taurus. For these reasons, speculation that the Taurus was altered after the murder simply

does not discredit Murdock’s and Coleman’s conclusions.

¶ 70   The appellants also argue that the alibi testimony had too many conflicts to be credible.

First, they argue that Myra’s and Bunnell’s testimony that Pursley picked up Arron and Anthony

about 5 p.m. on April 2, 1993, did not establish an alibi, as the shooting did not occur until about

five hours later. However, while their testimony did not provide an alibi, it corroborated Anthony

and Arron’s testimony that they were picked up by Pursley on April 2, 1993. Although Arron and

Anthony exhibited some confusion about the exact time they were picked up on the night of the

murder, they consistently testified that Pursley was home on the evening of the murder and never



                                               - 26 -
2022 IL App (2d) 210558


left the apartment at any time. Finally, as to Crabtree’s testimony, the trial court acknowledged

that it never had the opportunity to examine her credibility, as she invoked the fifth amendment at

retrial, but stated that her testimony at the original trial provided an alibi. It was not unreasonable

or clearly improper to credit Crabtree’s alibi testimony. In making its determination, the trial court

relied most heavily on the new ballistics evidence, which indicated that the Taurus was not the

murder weapon. Considering that Crabtree’s written statement specifically indicated that the

Taurus was the murder weapon, it was not unreasonable for the trial court to find her written

statement less credible and her alibi testimony more likely true than not.

¶ 71                                     III. CONCLUSION

¶ 72   For the foregoing reasons, we affirm the judgment of the circuit court of Winnebago

County.

¶ 73   Affirmed.




                                                - 27 -
2022 IL App (2d) 210558



                         People v. Pursley, 2022 IL App (2d) 210558


Decision Under Review:        Appeal from the Circuit Court of Winnebago County, No. 93-CF-
                              1174; the Hon. Joseph G. McGraw, Judge presiding.



Attorneys                     J. Hanley, State’s Attorney (Scott P. Robinson and Lucas Brainerd,
for                           Assistant State’s Attorneys, of counsel), Joel M. Huotari and James
Appellant:                    P. Devine, of Williams McCarthy LLP, and Robert C. Pottinger
                              and Jody Beilke, of Barrick, Switzer, Long, Balsley & Van Evera,
                              LLP, all of Rockford, and Joshua G. Vincent, Kimberly A. Jansen,
                              and Michael Iasparro, of Hinshaw & Culbertson LLP, of Chicago,
                              for appellants.



Attorneys                     Roshna Bala Keen, Rachel Brady, and Lindsay Hagy, of Loevy &
for                           Loevy, of Chicago, for appellee.
Appellee:




                                            - 28 -